DETAILED ACTION
Status of the Application
	Claims 1, 3-5, 7-16, 18-22, 33-44, 46 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1, 3-5, 7-8, 10-13, 15, 16, 18, 20, 34, 46 as submitted in a communication filed on 12/13/2021 is acknowledged. 
Claims 21-22, 35-40 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. New claim 46 is directed to the elected invention.  Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44, 46 are at issue and are being examined herein.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 5 is objected to due to the recitation of “a polynucleotide comprising at least one first polynucleotide encoding the polypeptide of SEQ ID NO: 28 or a polypeptide having a sequence having at least 80% sequence identity with SEQ ID NO: 28”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “a first polynucleotide encoding the polypeptide of SEQ ID NO: 28 or a polypeptide having at least 80% sequence identity with the polypeptide of SEQ ID NO: 28”. Appropriate correction is required.
Claim 8 is objected to due to the recitation of “wherein the vector in (ii) is a single vector…first regulatory sequence of (i)
Claim 41 is objected to due to the recitation of “wherein the at least one first polynucleotide encodes a polypeptide having a sequence having at least 85% sequence identity with SEQ ID NO: 28”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the first polynucleotide encodes a polypeptide having at least 85% sequence identity with the polypeptide of SEQ ID NO: 28”. Appropriate correction is required.
Claim 42 is objected to due to the recitation of “wherein the at least one first polynucleotide encodes a polypeptide having a sequence having at least 90% sequence identity with SEQ ID NO: 28”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the first polynucleotide encodes a polypeptide having at least 90% sequence identity with the polypeptide of SEQ ID NO: 28”.  Appropriate correction is required.
Claim 46 is objected to due to the recitation of “polynucleotide encodes the polypeptide of SEQ ID NO: 28 or a polypeptide having a sequence having at least 85% sequence identity with SEQ ID NO: 28”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “polynucleotide encodes the polypeptide of SEQ ID NO: 28 or a polypeptide having at least 85% sequence identity with the polypeptide of SEQ ID NO: 28”.  Appropriate correction is required. 
Claim 46 is objected to due to the recitation of “…wherein the at least one polynucleotide….. and wherein the at least one protein that…..and wherein the at least one product of interest…”.   To enhance clarity and to be consistent with commonly used claim language, it is suggested that the first “and” be deleted so that the term reads “…wherein the at least one polynucleotide….., wherein the at least one protein that…..and wherein the at least one product of interest…”.    Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44, 46  remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claims 1 and 5 (claims 3-4, 7-12, 41-44, 46 dependent thereon) is indefinite in the recitation of “…eukaryotic expression system for use in a eukaryotic host cell comprising…wherein the .. product of interest is a protein heterologous to the host cell ….” for the following reasons. The expression systems of the claims do not require a host cell.  The recitation of “for use in an eukaryotic host cell” is merely an intended use.  Since the expression system is only required to have (i) the polynucleotide encoding the protein that transports vitamin B5 and/or vitamin H (i.e., the first polynucleotide), and (ii) a vector that comprises a nucleic acid encoding the product of interest (i.e., the second polynucleotide), the term “a protein heterologous to the host cell” does not limit the protein of interest because the determination as to whether a protein is “heterologous” is completely dependent upon how the expression system is going to be used, namely the host cell where it is going to be used.  If, for example,  one has an expression system as recited wherein the protein of interest is a mouse protein, the same expression system can be encompassed by the claims if one uses a human cell for expression, and at the same time, can be excluded by the claims if one uses a mouse cell for expression.  The metes and bounds of the claims cannot be determined.  For examination purposes, no patentable weight will be given to the term “heterologous”.  Correction is required. 
Claim 3 is indefinite in the recitation of “wherein the protein heterologous to the host cell and is a structural or a regulatory protein” for the following reasons.  The term is unclear and confusing as one cannot determine how the heterologous protein is being further limited.  It appears to be missing a limitation after the term “and”.  For examination purposes, it will be assumed that claim 3 is a duplicate of claim 1 as interpreted above.  Correction is required. 
Claim 7 is indefinite in the recitation of “wherein the vector comprises at least one restriction enzyme cleavage site, wherein the second polypeptide is integrated into the at least one restriction enzyme cleavage site” for the following reasons. It is unclear as to how a polypeptide can be integrated into a vector if the vector is a nucleic acid and the polypeptide is a protein.  In addition, there is no antecedent basis for a second polypeptide in claim 5, from which claim 7 depends. For examination purposes, it will be assumed that claim 7 is a duplicate of claim 5 as interpreted above. Correction is required. 
Claim 13 (claims 14, 18-20, 33-34 dependent thereon) is indefinite in the recitation of “which has been introduced into said ….cell resulting in the recombinant….cell” for the following reasons.  If the recombinant eukaryotic cell comprises the expression system of claim 1, it implies that the recombinant cell was genetically modified to introduce the expression system into the cell.  Therefore, it is unclear as to how the term  “which has been introduced into said ….cell resulting in the recombinant….cell” further limits the claim.  No patentable weight will be given to the term.  Correction is required. 
Claim 15 is indefinite in the recitation of “…expression system of claim 5…..wherein the expression system comprises a mutation in the at least one first polynucleotide…and/or the first regulatory sequence….wherein said mutation is adapted to (i) alter the activity/stability of at least one product of interest encoded by said second polypeptide relative to the activity/stability of at least one product of interest  in the  recombinant eukaryotic cell devoid of the mutation…..” for the following reasons.  As written, the claim requires comparing the activity/stability of the protein encoded by the second polypeptide with the activity/stability of a genus of proteins in the recombinant eukaryotic cell devoid of the mutation due to the recitation of “relative to the activity/stability of at least one product of interest  in the  recombinant eukaryotic cell devoid of the mutation”.  The claim does not require the activity/stability comparison to be made with the same protein of interest.  The basis for comparison is variable, thus making the determination as to what is encompassed or excluded from the scope of the claim impossible.  A cell can be encompassed by the claim if the comparison is made with product of interest X but excluded by the claim if the comparison is made with product of interest Y.  It is suggested the claim be amended to clearly indicate that the comparison with regard to activity/stability is being made with regard to the same protein.  Correction is required. 
Claim 16 is indefinite in the recitation of “…polynucleotide encoding the endogenous sodium dependent….SLC5A6, and a mutation in the first polynucleotide and/or in a first regulatory sequence of said at least one first polynucleotide..” for the following reasons.  A mutation in the first polynucleotide can alter the coding region, thus resulting in the polynucleotide no longer encoding the endogenous SLC5A6.  Thus, it is unclear if the claim requires a polynucleotide that encodes the endogenous SLC5A6 
Claim 16 is indefinite in the recitation of “of at least one product of interest encoded by said second polypeptide” because a protein cannot encode another protein and also because there is no antecedent basis for the second polypeptide.  Correction is required. 
Claim 18 (claim 19 dependent thereon) is indefinite in the recitation of “secretes said product of interest into a supernatant of the eukaryotic cell” for the following reasons.  As understood by one of skill in the art, when a cell is disrupted, there are two fractions that result from such disruption, the solid fraction which comprises cell debris and the supernatant which is the liquid fraction that contains the intracellular contents of the cell.  Secretion of a cell occurs when a protein/metabolite is transported from the cell to the surrounding environment (e.g., culture medium).   Therefore, it is unclear as to how a cell can secrete a product of interest into a supernatant, which is essentially the intracellular content of the cell.  For examination purposes, no patentable weight will be given to the term “into a supernatant of the eukaryotic cell”.  Correction is required. 
Claim 20 is indefinite in the recitation of “(a)…but a not limiting medium for vitamin H… (b) …excess of vitamin H…. (c) … excess of vitamin H and being non-limiting for vitamin B5… (d) ….excess of vitamin B5… (e)…excess of vitamin B5….non-limiting medium for vitamin H” for the following reasons.   It is unclear as to how the term “excess” and “non-limiting” are different in the context of the claim.  If a compound is not limiting, then it is present in excess.  As such, it is unclear as to how part (a) is any different from part (b), or how part (c) is different from part (e).  Correction is required. 
Claim 33 is indefinite in the recitation of “wherein the product of interest is a secreted protein” for the following reasons.  As written, it is unclear if the product of interest is a heterologous secreted protein or if the product of interest is simply a secreted protein which is not necessarily heterologous.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
Claims 19-20 and 34 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant cites MPEP § 608.01(n)(III) as providing the test for proper dependency and cites the example wherein a claim is directed to a method of making a product recited in claim 1 as being a proper dependent claim even if the method and product are in different statutory classes.
Applicant’s arguments have been fully considered and found persuasive to withdraw the rejection of claims 10-12, 13-15, 18, 33. However, these arguments are not persuasive with regard to claims 19-20 and 34.  Claims 19-20 and 33 are directed to a composition that comprises the cell of claim 18, which in turn is a cell that comprises the expression system of another claim, i.e., claim 1.  The examples provided in MPEP § 608.01(n)(III) do not provide for a dependent claim that makes reference to another claim directed to a different product, which in turn makes reference to yet another claim directed to a different product. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Correction is required. 

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 12 and 34 are rejected  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the This is a new matter rejection necessitated by amendment.
As set forth in MPEP 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).  Claims 12 and 34 as amended now require the concentration of vitamin B5 to be up to 2.5 μM and/or the concentration of vitamin H to be up to 3.06 μM in any cell culture medium.  While Table 2 provides support for (i) a vitamin B5 concentration of 2.5 μM in BalanCD minimum medium, and (ii) a vitamin H (biotin) concentration of 3.06 μM in CDM4CHO medium, the Examiner has been unable to find support for (i) a vitamin B5 concentration of up to 2.5 μM in any cell culture medium, (ii) a vitamin H (biotin) concentration of up to 3.06 μM in any cell culture medium, or (iii) a vitamin B5 concentration of up to 2.5 μM in combination with a vitamin H (biotin) concentration of up to 3.06 μM in any cell culture medium, including SLX medium, CDM4CHO medium or BalanCD minimum medium as disclosed in Table 2.  Please note that Table 2 does not disclose a single medium that have the combination of a vitamin B5 concentration of 2.5 μM and a vitamin H (biotin) concentration of 3.06 μM, let alone a concentration range of 0-2.5 μM for vitamin B5 (up to 2.5 μM) and a concentration range of 0-3.06 μM for vitamin H (up to 3.06 μM).  Thus, there is no indication that the concentration ranges required by the claims (i.e., 0-2.5 μM for vitamin B5 and 0-3.06 μM for vitamin H) were within the scope of the invention as conceived by Applicant at the time of the invention.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44, 46 remain rejected  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims have been amended and refers to Table 3 and Figures 7-14 of the specification with regard to specific plasmids comprising the first polynucleotide and second polynucleotides of the claims.  Applicant also refers to the specification, paragraphs [0089]-[0101], as disclosing the use of SLC5A6 as a selection marker. Applicant states that what is well known in the art need not be disclosed in the application.  Applicant refers to the teachings of Quick et al. in support of the argument that there is an art recognized structure/function relationship.  Applicant states that the Federal Circuit has clarified that disclosure of any combination of identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species would be sufficient.  Applicant submits that claims that focus on structure without reciting function, are fully disclosed in the application.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the amendments made to the claims as well as the teachings of the specification, the case law cited, and the teachings of Quick et al. previously discussed in the prior Office action.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is adequately described.  The claims as amended still require a polynucleotide that encodes a protein that transports vitamin B5 and/or vitamin H having (i) any structure, or (ii) an amino acid sequence which is a variant of SEQ ID NO: 28.  It is noted that while claim 5 and dependent claims therefrom do not specifically recite a function for the variant of the polypeptide of SEQ ID NO: 28 recited, the genus of variants recited encompass variants having the ability to transport the recited vitamins in view of the preferred embodiments disclosed.  As indicated in prior Office actions, the specification and the prior art are completely silent with regard to the structural features required in any transport protein that transports vitamin B5 and/or vitamin H.  The specification fails to provide the any protein (i.e., protein of interest encoded by the second polynucleotide), the specification is silent with regard to the mutations in a polynucleotide encoding a variant of a vitamin B5/vitamin H transport protein that can alter the activity, stability or expression of any protein encoded by another polynucleotide, with the exception of the replacement of an endogenous promoter with a heterologous promoter operably linked to a polynucleotide encoding the polypeptide of SEQ ID NO: 28.  For example, if the protein of interest is an antibody against protein X, the specification is silent with regard to mutations made to a  polynucleotide encoding a protein that transports vitamin B5/vitamin H that would have an effect on the ability of the antibody to bind protein X (alter activity), or alter the stability of said antibody.  Therefore, while it is agreed that disclosure of any combination of identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species could be 
	With regard to the teachings of Quick et al., it is reiterated herein that while Quick et al. describe the human sodium/multivitamin transporter protein (hSMVT), its cloning, the fact that direct crystallography studies of the hSMVT are missing (section 7; The predicted structure of hSMVT),  the deduced topology of the hSMVT (Figure 2) based on hydrophobicity calculations and the predicted topology of the hSMVT (Figure 5) generated by the RbDe program based on the structure of another member of the SSS family (vSGLT), this reference does not provide a structure/function correlation or the structural features required in any protein that can transport vitamin B5 and/or vitamin H.  The secondary structure/topology of the human SMVT by itself does not provide any information as to those amino acids that are essential for the transport of these vitamins nor does it provide any clue as to those amino acids that can be modified to create a variant with the recited % sequence identity that is still able to transport these vitamins.  As previously discussed, while the prior art, as evidenced by Quick et al., teaches that the human SMVT protein is a member of a larger family of membrane proteins that catalyze the transport of different solutes to the flux of sodium ions across the plasma membrane (solute:sodium symporter (SSS) family), neither the specification nor the prior art, including the reference by Quick et al., teach those structural features in members of the SSS family that are specific for the transport of vitamin B5/vitamin H.  It is reiterated herein that the members of the SSS family are specific with regard to the solute they transport so that it is unlikely that every member of the SSS family will transport vitamin B5/vitamin H.  Therefore, even if the argument is made that the prior art provides some structural information linking the hSMVT protein with other members of the SSS family, namely the secondary structure of the hSMVT protein and its topology across the membrane, this information does not provide any clue as to those structural features required in any protein as recited that is able to transport  vitamin B5/vitamin H.   Moreover, even if the argument is made that structural homologs of the polypeptide of SEQ ID NO: 28 are likely to conserve the transport properties of the polypeptide of SEQ ID NO: 28, 
similar to those obtained between hSMVT and PutP, which is another member of the SSS family that is a proline transporter and not a vitamin B5/vitamin H transporter (section 6; Family Ties).  Therefore, it is abundantly clear from the teachings of the prior art that sequence identity/similarity cannot be used to determine which proteins will have the same transport specificity as that of the polypeptide of SEQ ID NO: 28.  As such, the prior art does not support the argument that  there is an art recognized structure/function relationship.  One of skill in the art would require some knowledge or guidance regarding the structural features that must be present in a protein so that it can transport vitamin B5/vitamin H for one of skill in the art to determine which proteins have the desired transport activity.  This information is completely missing from the specification and the prior art. Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the claimed invention is adequately described by the teachings of the specification and/or the prior art.

Claims 1, 3-5, 7-16, 18-20, 33-34, 41-44, 46 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an expression vector comprising a polynucleotide encoding the sodium-dependent multivitamin transporter (SMVT) of SEQ ID NO: 28, a recombinant CHO cell comprising said expression vector, and a cell culture medium comprising said recombinant CHO cell, does not reasonably provide enablement for (a) an expression system that comprises a polynucleotide encoding any vitamin transporter that can transport vitamin B5 and/or vitamin H, (b) an expression system that comprises a polynucleotide encoding a protein having any function, wherein said protein comprises an amino acid sequence at least 80%-90% identical to SEQ ID NO: 28, (c) an expression system that comprises a polynucleotide encoding a protein having at least 80%-90% sequence identity with the polypeptide of SEQ ID NO: 28, wherein said polynucleotide comprises a mutation that would alter the stability, activity of expression of any protein encoded by another polynucleotide, (d) a recombinant host cell comprising the expression system of (a), (b) or (c), (e) a . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that independent claim 5 and dependent claims therefrom focus exclusively on the structure of the polypeptide and that the disclosure teaches how to make and use the claimed system.  Applicant states that the claims as amended have been limited, and that the level of one of skill in the art is high.  Applicant submits that working examples have been provided and that methods for introducing mutations and determining whether a mutation in a transport protein increases or decreases transport activity are well known.  Applicant states that a considerable amount of experimentation is permissible if it is merely routine.  Applicant refers to the teachings of Quick et al. and argues that the amount of experimentation required to make and use the claimed invention is not undue. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to the claims, the presence of working examples, the disclosure of the polypeptide of SEQ ID NO: 28 and the teachings of Quick et al. previously presented.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art.  
	With regard to claim 5 and dependent claims that require a polynucleotide encoding a protein having at least 80%-90% sequence identity with the polypeptide of SEQ ID NO: 28, wherein the protein having the recited % sequence identity can have any function, it is reiterated herein that the specification fails to teach how to use an expression system where the first polynucleotide encodes a protein having any function, and a polynucleotide that encodes a protein of interest.  Please note that claims 5, 15 do not require the first polynucleotide to encode a protein having the ability to transport vitamin B5/vitamin H.  
A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having, for example,  80% sequence identity to the polypeptide of SEQ ID NO: 28 that result from amino acid substitutions is 636!x19128/(636-128)!/128!  or 9.4x10300 variants (N = 128 = 0.2x636; SEQ ID NO: 28 has 636 amino acids).  The specification discloses a protein having the ability to transport vitamin B5/vitamin H as a selection marker as the use for the claimed expression system.  If the first polynucleotide does not encode a transport vitamin B5/vitamin H, and not all structural variants of the polypeptide of SEQ ID NO: 28 are expected to have the same transport activity, one of skill in the art would have to find a use for an expression system where the first polynucleotide does not encode a protein that transports vitamin B5 and/or vitamin H.  Since there is no disclosure of a structure/function correlation or the disclosure of structural features required in any protein that transports vitamin B5 and/or vitamin H,  one of skill in the art would have to test at a minimum  9.4x10300 variants of the polypeptide of SEQ ID NO: 28, determine which ones have the ability to transport vitamin B5 and/or vitamin H, find the activity/function of all the remaining proteins that don’t have this transport ability and determine how to use the expression system and cells claimed that do not have a polynucleotide encoding a protein which transports vitamin B5 and/or vitamin H.  Therefore, even if the argument is made that one of skill in the art can make the structural variants recited in the claims, testing an essentially infinite number of variants and determining their function so that a use can be found is not deemed routine experimentation. 
	With regard to the teachings of Quick et al., it  is reiterated herein that while Quick et al. describe the human sodium/multivitamin transporter protein (hSMVT), its cloning, the fact that direct crystallography studies of the hSMVT are missing (section 7; The predicted structure of hSMVT),  the deduced topology of the hSMVT (Figure 2) based on hydrophobicity calculations and the predicted topology of the hSMVT (Figure 5) generated by the RbDe program based on the structure of another member of the SSS family (vSGLT), this reference does not provide a structure/function correlation or the required in any protein that can transport vitamin B5 and/or vitamin H.  The secondary structure/topology of the human SMVT by itself does not provide any information as to those amino acids that are essential for the transport of these vitamins nor does it provide any clue as to those amino acids that can be modified to create a variant with the recited % sequence identity that is still able to transport these vitamins.  As previously stated, Quick et al. teach that the human SMVT protein is a member of a larger family of membrane proteins that catalyze the transport of different solutes to the flux of sodium ions across the plasma membrane (solute:sodium symporter (SSS) family).  However, neither the specification nor the prior art, including the reference by Quick et al., teach those structural features in members of the SSS family that are specific for the transport of vitamin B5/vitamin H.  As previously indicated, the members of the SSS family are specific with regard to the solute they transport so that it is unlikely that every member of the SSS family will transport vitamin B5/vitamin H.  Therefore, even if the argument is made that the prior art provides some structural information linking the hSMVT protein with other members of the SSS family, namely the secondary structure of the hSMVT protein and its topology across the membrane, this information does not provide any clue as to those structural features required in any protein as recited that is able to transport  vitamin B5/vitamin H.   Moreover, even if the argument is made that structural homologs of the polypeptide of SEQ ID NO: 28 are likely to conserve the transport properties of the polypeptide of SEQ ID NO: 28, it is reiterated herein that Quick et al. teach that the bacterial SSS member PanF (the pantothenate transporter) shares only 15% identity and 18% similarity with hSMVT, which are values that are similar to those obtained between hSMVT and PutP, which is another member of the SSS family that is a proline transporter and not a vitamin B5/vitamin H transporter (section 6; Family Ties).  Therefore, it is abundantly clear from the teachings of the prior art that (a) sequence identity/similarity cannot be used to determine which proteins will have the same transport specificity as that of the polypeptide of SEQ ID NO: 28, (b) there is no art recognized structure/function relationship as asserted, and (c) the level of one of skill in the art is not high with regard to determining which variants of the polypeptide of SEQ ID NO: 28 have the desired vitamin transport activity with no more than routine experimentation.  

Some of the claims require a genus of mutations in a polynucleotide encoding a protein that is a variant of a vitamin B5/vitamin H transport protein, wherein said mutations would alter the activity, stability or expression of any protein.  However, the specification is silent with regard to the mutations in any protein, with the exception of a heterologous promoter operably linked to a polynucleotide encoding the polypeptide of SEQ ID NO: 28.  There is no disclosure of a structure/function correlation that links changes in the structure of a variant of a vitamin B5/vitamin H transport protein, and the expression, stability or activity of any protein encoded by another polynucleotide.  There is absolutely no disclosure of any mechanism that links changes in the structure or the level of expression of a vitamin B5/vitamin H transporter protein with changes in expression, stability or activity of any other protein encoded by another polynucleotide.   For example, if the protein of interest is an antibody against protein X, the specification is silent with regard to mutations made to a  polynucleotide encoding a protein that transports vitamin B5/vitamin H that would have an effect on the ability of the antibody to bind protein X (alter activity).  Therefore, one of skill in the art would have to test an infinite number of mutations in an infinite number of combinations of polynucleotides that encode variants of vitamin B5/vitamin H transport proteins and proteins of any kind (proteins of interest) to determine which mutations result in the desired altered stability, activity or expression of any protein.  That is not deemed routine experimentation. 
Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the teachings of the specification and/or the prior art enable the entire scope of the claimed invention.


Claim Rejections - 35 USC § 102 (AIA )
Claims 1, 4-5, 7-11, 13-14 remain rejected and claim 3 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Ramanathan et al. (US Patent No. 7740882 issued 6/22/2010) as evidenced by Wang et al. (GenBank accession number Q9Y289, 2/19/2014; previously cited) and Gibco BRL Products and Reference Guide (1997/1998, pages 1-40-1-41; previously cited).  This rejection as it relates to claim 3 is necessitated by amendment. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further 
Applicant argues that the claims have been amended so that the second polynucleotide that encodes the product of interest and the second regulatory sequence are in a vector, thus excluding  proteins which are encoded by chromosomal DNA. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1, 4-5, 7-11, 13-14 or avoid the rejection of claim 3. The Examiner acknowledges the amendments made to the claim.  However, the Examiner disagrees with Applicant’s contention that the teachings of  Ramanathan et al. do not anticipate the instant claims.  Claim 3 as interpreted is directed to the same subject matter as that of claim 1 as it is currently considered a duplicate of claim 1.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	Claims 1, 3-5, 7-11, 13-14 as interpreted are directed in part to (i) an expression system that comprises (a) a first polynucleotide that encodes a SLC5A6 protein, wherein said SLC5A6 protein (sodium dependent multivitamin transporter that transports vitamin B5 and/or vitamin H) comprises an amino acid sequence at least 80% identical to SEQ ID NO: 28, and (b) a vector that comprises a second polynucleotide that encodes a protein of interest, wherein the polynucleotide that encodes the SLC5A6 protein and the second polynucleotide each comprise a promoter, wherein said vector can comprise both the first and second polynucleotides, and (ii) a CHO cell that comprises the expression system of (i).  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
It is reiterated herein that Ramanathan et al. teach CHO cells that have been transfected with a mammalian expression vector (pSPORT) that comprises a nucleic acid encoding the human sodium dependent multivitamin transporter (hSMVT) and the culture of said transfected cells in cell culture medium (column 23, lines 27-59).  The human sodium dependent multivitamin transporter of Ramanathan et al. is a SLC5A6  protein that comprises an amino acid sequence that is 83% sequence identical to the polypeptide of SEQ ID NO: 28 (83% = 529x100/636; SEQ ID NO: 28 has 636 amino acids) as evidenced by Wang et al. See alignment previously provided.  Since the SLC5A6 protein is expressed, the nucleic acid encoding the SLC5A6  protein has to be operably linked to a promoter. It is In the absence of a limitation regarding the identity of the protein encoded by the second polynucleotide, any protein, endogenous or exogenous, can be a protein of interest.  Therefore, the antibiotic resistance protein and additional maintenance proteins encoded by the vector of Ramanathan et al. are deemed a protein of interest.  Since the antibiotic resistant protein is expressed, the nucleic acid encoding said protein has a promoter.  As such, the vector of Ramanathan et al. is a vector that comprise (i) a first polynucleotide encoding a protein that transports vitamin B5 and/or vitamin H which is at least 80% sequence identical to the polypeptide of SEQ ID NO: 28, and a first regulatory sequence, and (ii) a second polynucleotide encoding a protein of interest (i.e., antibiotic resistance proteins) and a second regulatory sequence.  Similarly, the CHO cells of Ramanathan et al. comprise a vector that comprise (i) a first polynucleotide encoding a protein that transports vitamin B5 and/or vitamin H which is at least 80% sequence identical to the polypeptide of SEQ ID NO: 28, and a first regulatory sequence, and (ii) a second polynucleotide encoding a protein of interest (i.e., antibiotic resistance proteins) and a second regulatory sequence.  
Ramanathan et al. teach how to use their vector for transfecting CHO cells, thus teaching instructions of use for the vector. Ramanathan et al. teach that their vector (1 μg of DNA) was mixed with serum free medium and 10 μg of Lipofectamine. Since that composition must be in a container, Ramanathan et al. teach a kit comprising the vector in a container and instructions of use.  Because Ramanathan et al. teach growing the CHO cells in cell culture medium as described above, Ramanathan et al. teach a combination that comprises the CHO cells and culture medium.   Therefore, the teachings of Ramanathan et al. still anticipate the instant claims as written/interpreted.


Claims 1, 3-5, 7-11, 13-16,  41-42 remain rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Zerangue (US Publication No. 2006/0003361 published 1/5/2006) as  by Wang et al. (GenBank accession number Q9Y289, 2/19/2014)  and the T-Rex System Manual (Life Technologies, page 3, 11/8/2011).  
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to clarify that the product of interest is a heterologous protein or a regulatory RNA.  Applicant states that PgP is not a heterologous protein and that it is not a secreted protein as it is a transmembrane protein. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1, 3-5, 7-11, 13-16,  41-42.  The Examiner acknowledges the amendments to the claims as well as the fact that PgP is not secreted.  However, the Examiner disagrees with Applicant’s contention that the teachings of Zerangue et al. do not anticipate the instant claims. As explained in detail in Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), the term “heterologous” as used in claim 1 is deemed indefinite in view of the fact that the (i) expression system does not require a host cell and (ii) determining whether a protein is “heterologous” is fully dependent on how the expression system is used, namely which host cell is used for expression.  See extensive discussion above with regard to the reasons why this term is indefinite and why no patentable weight has been given to the term.   Claims 1, 3-5, 7-11, 13-16,  41-42 are directed in part to (i) an expression system that comprises a first polynucleotide that encodes a SLC5A6 protein, wherein said SLC5A6 protein (sodium dependent multivitamin transporter that transports vitamin B5 and/or vitamin H) comprises an amino acid sequence at least 80%, 85% or 90% identical to SEQ ID NO: 28, wherein said expression system further comprises a vector that comprise a second polynucleotide that encodes a protein of interest wherein the second polynucleotide is inserted into a restriction enzyme cleavage site, wherein the first polynucleotide that encodes the SLC5A6 protein and the second polynucleotide that encodes the protein of interest each comprise a promoter, wherein the first polynucleotide comprises a mutation in the regulatory region, and wherein said vector can optionally comprise the first polynucleotide,  (ii) a CHO or human cell that comprises the expression system of (i), wherein the SLC5A6 protein is endogenous to the CHO or human 
As indicated in prior Office actions, Zerangue teaches HEK (human embryonic kidney) cells and CHO (Chinese hamster ovary) cells transfected with DNA encoding (i) a SMVT (also called SLC5A6; paragraph [0043]) transporter, or (ii) a SMVT transporter in combination with other transporters (paragraph [0048]; proteins of interest).  Zerangue teaches HEK and MDCK (Madin-Darby Canine Kidney) cell lines into which the PgP gene (encodes a PgP efflux transporter) has been transfected, wherein these cells express the PgP and SMVT genes either endogenously or through transfection of expression vectors (paragraph [0062]). Zerangue teaches HEK cells that have been transfected with an expression construct (TREX plasmid) that allows inducible expression of SMVT by tetracycline, as well as plates comprising said HEK transfected cells and a culture medium that comprises 3H-biotin (vitamin H; paragraph [0089]; kit; Example 4). The expression construct of  Zerangue comprises a restriction enzyme cleavage site (multiple cloning site) where the desired gene has been inserted and a mutation in the regulatory region of the polynucleotide encoding the SLC5A6 protein by virtue of the fact that as a result of cloning, the polynucleotide encoding the SLC5A6 protein comprises a modified promoter region to allow induction of expression by tetracycline.  See page 3 of the T-Rex System Manual. 
	The T-Rex system requires cotransfection with two vectors as shown on page 3 of the T-Rex manual previously provided, one called the inducible expression vector, which is the one used to introduce the gene of interest and the regulatory plasmid pcDNA6/TR, which expresses the Tet repressor protein encoded by the TetR gene.  Both, the inducible expression vector and the regulatory plasmid pcDNA6/TR, comprise genes encoding antibiotic resistance genes for selection, such as zeocin and ampicillin resistance genes in the inducible expression vector and the ampicillin and blasticidin resistance genes in pcDNA6/TR.   It is reiterated herein, that in the absence of a limitation regarding the identity of the protein encoded by the second polynucleotide, any protein, endogenous or exogenous, can be a protein of interest.  Therefore, the antibiotic resistance proteins encoded by the vectors of Zerangue are 
Zerangue teaches the human SLC5A6 transporter (paragraph [0087]), which has 83% sequence identity to the polypeptide of SEQ ID NO: 28 as evidenced by Wang et al.  See alignment previously provided. Therefore, it follows that the HEK cells of Zerangue et al. express an endogenous SLC5A6 transporter.  The specification of the instant application (sequence listing) asserts that the polypeptide of SEQ ID NO: 28 is the Chinese hamster (Cricetulus griseus) SLC5A6 transporter.  Therefore, it follows that the CHO cells of Zerangue comprise an endogenous polynucleotide that encodes a SLC5A6 transporter that is 100% sequence identical to the polypeptide of SEQ ID NO: 28, as well as another polynucleotide that encodes another transporter (protein of interest). 
Zerangue teaches HEK cells that have been transfected with a TREX plasmid for the tetracycline inducible expression of the PgP efflux transporter (paragraph [0093]).  As explained above, the gene of interest is inserted in the multiple cloning site in a TREX plasmid.  Therefore, the HEK cells of Zerangue are cells that endogenously comprise a polynucleotide that encodes a SLC5A6 transporter and also comprises a second polynucleotide that encodes the protein of interest inserted in a restriction enzyme cleavage site.  The polynucleotides in the cells of Zerangue comprise promoters since the polynucleotides encoding the SLC5A6 transporters and the additional transporters are expressed.  Therefore, the teachings of Zerangue still anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 25, 2022